DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 26, 2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
	The drawings filed on March 26, 2020 are accepted. 

Specification
	The specification filed March 26, 2020 is accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-10, 12, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welling et al. EP 3591584 A1 [hereinafter Welling].
As per claims 1, 9 and 17, Welling teaches a method comprising: 
obtaining, by a device, input features for a neural network-based model [paragraphs 0007 and 0008]; 
pre-defining, by the device, a set of neurons of the model to represent known behaviors associated with the input features [paragraphs 0008-0010]; 
constraining, by the device, weights for a plurality of outputs of the model [paragraphs 0008-0010]; and 
training, by the device, the neural network-based model using the constrained weights for the plurality of outputs of the model and by excluding the pre-defined set of neurons from updates during the training (i.e., removal of unnecessary weights, paragraphs 0009, 0010 and 0013-0017).

As per claims 2, 10 and 18, Welling further teaches the method wherein the weights for the plurality of outputs of the model are constrained to be binary or near-binary [paragraphs 0006-0007].

As per claims 4, 12 and 20, Welling further teaches the method wherein the input features represent computer network events [paragraphs 0007 and 0008].

As per claims 6 and 14, Welling further teaches the method wherein the neural network-based model comprises a generative adversarial network (GAN) (i.e., artificial neural network, figure 2).
As per claims 7 and 15, Welling further teaches the method wherein the input features represent system log events [paragraphs 0007 and 0008].

As per claims 8 and 16, Welling further teaches the method wherein the input features represent code structures of an executable [paragraphs 0007 and 0008].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 11, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over by Welling et al. EP 3591584 A1 [hereinafter Welling] in view of Shen et al. US 11,108,787 B1 [hereinafter Shen].

As per claims 3, 5, 11, 13 and 19, Welling teaches the method as indicated above. Welling is silent on outputs representing malicious computer network conditions and detecting malicious computer network conditions. In the same field of endeavor, Shen teaches a network attack event forecasting system including: a neural network-based model having outputs representing malicious computer network conditions and deploying a trained neural network-based model for use to detect malicious computer network conditions in one or more computer networks [column 5, lines 25-65]. It would have been obvious to one having ordinary skill in the art before the filing date of the application to employ the teachings of Shen within the system of Welling in order to detect malicious events by using binary based neural networks and thereby enhance security of a system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435